Citation Nr: 0949065	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2002 to January 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Cleveland, Ohio VARO.  In February 2007, a 
hearing was held before a Decision Review Officer (DRO).  In 
October 2009, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  At the Travel Board hearing the 
Veteran was granted a 60 day abeyance period for submission 
of additional evidence.  


FINDINGS OF FACT

1.  The Veteran's awards and decorations include a Combat 
Action Ribbon, and he is shown to have a medical diagnosis of 
PTSD related to his experiences in service.  

2.  The Veteran is reasonably shown to have tinnitus that had 
its onset in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  However, inasmuch as this 
decision grants the benefits sought, there is no reason to 
belabor the impact of the VCAA on these matters.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303,  
3.304.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is  
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link,  
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2). 

The Veteran's DD Form 214 reflects that he was awarded a 
Combat Action Ribbon (denoting combat); consequently it is 
established that he was exposed to a stressor event in 
service.  On November 2009 VA psychiatry 
assessment/evaluation, the Veteran was given a primary Axis I 
diagnosis of PTSD; the only stressors noted in history 
elicited were service-related.  All the requirements for 
establishing service connection for PTSD are met; service 
connection for PTSD is warranted.

Tinnitus

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: A layperson is competent to 
identify the medical condition; The layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

It is again noteworthy that the Veteran served in combat (and 
it may be assumed that during service he was exposed to 
combat-related noise trauma).  His service treatment records 
are silent for any complaints of or treatment for tinnitus, 
and on post-Deployment Health Assessment Forms, in 2004 and 
2005, he denied tinnitus.  On August 2006 VA audiological 
evaluation, the Veteran reported bilateral ringing tinnitus 
which occurred a couple times per week and indicated that it 
began in military service.  The examiner found that, because 
it was not noted in service, the recurrent tinnitus was 
unrelated to noise exposure in service.  Significantly, the 
examiner did not address the credibility of the Veteran's 
account that his tinnitus began in service.  On his May 2007 
VA-Form 9, the Veteran related that on discharge from the 
military he did have ringing in his head, he had no idea what 
tinnitus was, and thought that it would go away; it had not.  
He reiterated this account in his testimony, during the 
October 2009 Travel Board hearing.

One way of substantiating a claim of service connection is by 
showing that a chronic disease became manifest in service, 
and has persisted.  Notably, the Veteran is competent to 
provide evidence regarding experiencing tinnitus; the U.S. 
Court of Appeals for Veterans Claims has determined that 
ringing in the ears is a symptom capable of lay observation.  
Charles v. Principi, 16 Vet.  App. 370, 374 (2002).  The 
record presents no good reason to question the credibility of 
the Veteran's accounts that he had the onset of tinnitus in 
service, but did not report it (as he was unaware of what it 
was, and thought it would go away).  Consequently, the 
requirements for establishing entitlement to service 
connection for tinnitus are met, and service connection for 
tinnitus is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


